


Exhibit 10.27

 

MASTER EQUIPMENT LEASE AGREEMENT

Agreement No. 167040101  Dated: December 23, 2002

 

 

LESSOR:

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P., a Delaware limited partnership (“Lessor”),
500 Drakes Landing Road, Greenbrae, California 94904-3011.

 

 

 

LESSEE:

 

RIGEL PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”),

 

 

 

ADDRESS:

 

240 East Grand Avenue, South San Francisco, California 94080.

 

 

                IN CONSIDERATION of the mutual covenants contained herein, the
parties agree as follows:

 

                1.  LEASE.  Lessor leases to Lessee and Lessee leases from
Lessor the personal property described in each Equipment Schedule executed
pursuant hereto, subject to the terms and conditions of this Master Equipment
Lease Agreement (“Master Lease”) and the applicable Lease Line Schedule (defined
below).  The “Equipment” (as defined in the Lease Line Schedule) is being leased
for commercial or business purposes only, and not for personal, home, or family
purposes.  The parties agree that each Lease is a “finance lease” under the
Uniform Commercial Code (as in effect in the State of California during the term
of the Lease and referred to hereafter as the “UCC”).

 

                2.  LEASE LINE SCHEDULE.  “Lease Line Schedule” means a Lease
Line Schedule in the form of Exhibit A, signed by Lessor and Lessee and
incorporating by reference the terms and provisions of this Master Lease.  In
the event of a conflict, the terms of the Lease Line Schedule shall prevail over
the Master Lease.

 

                3.  EQUIPMENT SCHEDULES.  “Equipment Schedule” means an
Equipment Schedule in the form of Exhibit B, signed by Lessor and Lessee and
incorporating, by reference, the terms and provisions of this Master Lease and
the applicable Lease Line Schedule.  Each Equipment Schedule shall constitute a
separate and independent lease (a “Lease”); the original of such Lease shall
consist of the signed Equipment Schedule and a copy of the Master Lease and
applicable Lease Line Schedule.  Capitalized terms used, but not defined, in
this Master Lease have the meanings given to such terms in the applicable Lease
Line Schedule or Equipment Schedule, as the case may be.

 

                4.  TERM AND RENTALS.

 

                                (a)  Acceptance.  The Lease shall commence with
respect to Equipment described on the Equipment Schedule upon the Acceptance
Date.  The “Acceptance Date” shall be the date upon which Lessee executes a
Delivery and Acceptance Certificate in the form of Exhibit C.

 

                                (b)  Term and Payment of Rent.  The lease term
for the Equipment shall be the “Lease Term” set forth in the Equipment Schedule
which shall commence on the “Commencement Date” (as defined in the Lease Line
Schedule).  Lessee agrees to pay to Lessor the “Rental Payments” for the Lease
Term, in the amounts and at the times set forth in the Equipment Schedule.

 

                                (c)  Interim Period.  If the Acceptance Date
does not fall on the Commencement Date, then Lessee agrees to pay to Lessor
“Interim Rent” for the period commencing on the Acceptance Date through and
including the day preceding the Commencement Date (the “Interim Period”).  The
Interim Rent payment for the Interim Period shall accrue at the “Interim Rate”
(as defined in the Lease Line Schedule) and shall be due and payable in full on
the Commencement Date.

 

                                (d)  Lease Termination.  Lessee may terminate
the Lease at the expiration of the Lease Term or any renewal term (the “Lease
Termination”) by submitting to Lessor a Notice of Election in the form of
Exhibit D. If a Notice of Election is not submitted by Lessee to Lessor during
the “Advance Notice Period” (as defined in the Lease Line Schedule), then the
Lease Term or any renewal Term will be automatically extended for an additional
period equal to the “Automatic Extension Period” (as defined in the Lease Line
Schedule).  The Lease will continue to automatically extend until Lessee submits
to Lessor a Notice of Election.  The Lease may only be terminated as expressly
provided in this Section, in the applicable Lease Line Schedule or in the
applicable Equipment Schedule.

 

 

1

--------------------------------------------------------------------------------


 

 

Lessee agrees to continue paying rent for the Equipment in the amount of the
Rental Payment set forth in the Equipment Schedule until the later of (i) the
expiration of the Lease Term, any renewal term and any Automatic Extension
Period and (ii) either (A) the purchase option price is paid pursuant to Section
6(a), or (B) a mutually agreed renewal of the Lease takes effect pursuant to
Section 6(b), or (C) the Equipment is returned in the manner and condition
prescribed in Section 6(c), in each case after delivery of a Notice of Election.

 

                                (e)  Net Lease.   Each Equipment Schedule shall
be a net lease, and Lessee’s obligation to pay all rent and other sums
thereunder shall be absolute and unconditional, and shall not be subject to any
abatement, reduction, set-off, defense, counterclaims, interruption, deferment
or recoupment, for any reason whatsoever.

 

                5.  LATE FEE.  Lessee shall pay a late charge on any rent
payments or other sums due hereunder which are past due, in the amount specified
in the Lease Line Schedule, payable on demand.  In addition, interest shall
accrue daily at the “Default Rate” (as defined in the Lease Line Schedule), or
if such rate exceeds the maximum rate allowed by law, then at such maximum rate,
and shall be payable on demand.

 

                6.  LEASE TERMINATION OPTIONS.  Upon Lease Termination, Lessee
will have the option to purchase the Equipment, renew the term of the Lease, or
return the Equipment to Lessor, as set forth below.  Lessee shall specify its
election of a Lease Termination Option in the Notice of Election.

 

                                (a)  Purchase Option.  If Lessee exercises the
option to purchase, then, provided no monetary Event of Default has occurred and
is then continuing, Lessee shall at the expiration of the Lease Term, renewal
term or extension, as the case may be, purchase the Equipment.  The purchase
price shall be the Equipment’s then fair market value (“FMV”).  FMV, as applied
to a purchase option, shall be determined by Lessor based on the price a willing
buyer would pay and a willing seller would accept (neither buyer nor seller
being under compulsion to act) for the Equipment as installed and in use, giving
due consideration to its condition, utility, revenue-producing capability, and
replacement costs.  If Lessee fails to agree with Lessor’s good faith
determination of the FMV, Lessee shall provide Lessor with a written request for
a determination of the FMV with or prior to payment of Lessor’s invoice.  Within
ten (10) days after such request Lessor and Lessee shall agree on an appraiser
to determine the FMV or, lacking such agreement, shall each tender the name of
an appraiser.  The appraiser(s) shall, within thirty (30) days, either agree on
the FMV or select a third appraiser, to form a committee to determine the FMV. 
Determination by the appraiser(s) shall be final and binding on both parties. 
Within fifteen (15) days after such determination, Lessee shall pay the FMV. 
Each party shall bear the fees and expenses of any appraiser which it names and
share equally the fees and expenses of any appraiser(s) jointly selected.  The
purchase option price shall be paid not later than the last day of the Lease
Term.

 

                                (b)  Renewal.  If Lessee exercises the option to
renew this Lease, such renewal shall be upon the terms and conditions of this
Master Lease and the applicable Lease Line Schedule, for a rental period and
rental amount to be agreed upon by Lessee and Lessor.

 

                                (c)  Return.  If the Notice of Election
specifies return of the Equipment, Lessee at its own risk and expense (i) will
immediately return the Equipment to Lessor in the same condition as when
delivered, ordinary wear and tear excepted, at such location as Lessor shall
designate, provided that Lessee’s expense shall be limited to the cost of
returning the Equipment to Lessor’s address as set forth on page 1 to the Master
Lease; and (ii) will, on request from Lessor, use its best efforts to obtain
from the Equipment supplier (or other maintenance service supplier approved by
Lessor) with respect to Equipment for which a service contract is required under
the Lease Line Schedule, a certificate stating that the Equipment qualifies for
continued maintenance service at the standard rates and terms then in effect.

 

                7.  USE; MAINTENANCE.

 

                                (a)  Lessee, at its expense, shall make all
necessary site preparations and cause the Equipment to be operated in accordance
with any applicable operating manuals and manufacturer’s instructions. 
Notwithstanding any transfer or assignment by Lessor and provided no Event of
Default has occurred and is continuing, Lessee shall have the right to quietly
possess and use the Equipment as provided herein without interference by Lessor,
its assigns or any other third party claiming through or under Lessor.

 

 

2

--------------------------------------------------------------------------------


 

 

                                (b)  Lessee shall effect and bear the expense of
all necessary repair, maintenance, operation and replacements required to be
made to maintain the Equipment in good condition, reasonable wear and tear
excepted, and to comply with all material domestic and international laws to
which the use and operation of the Equipment may be or become subject.  All
replacement Equipment attached to or incorporated into the Equipment financed
hereunder and parts furnished in connection with such maintenance or repair
shall immediately become the property of Lessor and part of the Equipment for
all purposes hereof.  All such maintenance, repair and replacement services
shall be immediately paid for and discharged by Lessee with the result that no
lien under any applicable laws will attach to the Equipment as a result of the
performance of such services or the provision of any such material.

 

                8.  INSURANCE.  Lessee shall obtain and maintain for the Lease
Term (and any renewal term or extension), at its own expense, (a) “all risk”
insurance against loss or damage to the Equipment, (b) commercial general
liability insurance (including contractual liability, products liability and
completed operations coverage) reasonably satisfactory to Lessor, and (c) such
other insurance against such other risks of loss and with such terms, as shall
in each case be reasonably satisfactory to or reasonably required by Lessor (as
to carriers, amounts and otherwise).  The amount of the “all risk” insurance
shall be greater than or equal to the Stipulated Loss Value (as defined in
Section 9 below) of all Equipment outstanding under the Lease Line Schedule, and
must otherwise be reasonably satisfactory to Lessor as of each anniversary date
of this Lease.  Any increase in the amount of such insurance coverage, other
than “all risk”, reasonably requested by Lessor and in amounts which are
customary in Lessee’s industry shall be put into effect on the next succeeding
renewal date of such insurance.

 

                Each “all risk” policy shall:  (i) name Lessor as sole loss
payee with respect to the Equipment, (ii) provide for each insurer’s waiver of
its right of subrogation against Lessor and Lessee, and (iii) provide that such
insurance shall not be invalidated by any action of, or breach of warranty by,
Lessee of a provision of any of its insurance policies, and shall waive set-off,
counterclaim or offset against Lessor.

 

                Each liability policy shall name Lessor as an additional insured
and provide that such insurance shall have cross-liability and severability of
interest endorsements (which shall not increase the aggregate policy limits of
Lessee’s insurance).

 

                All insurance policies shall provide that Lessee’s insurance
shall be primary without a right of contribution of Lessor’s insurance, if any,
or any obligation on the part of Lessor to pay premiums of Lessee, and shall
contain a clause requiring the insurer to give Lessor at least 30 days’ prior
written notice of its cancellation (other than cancellation for non-payment for
which 10 days’ notice shall be sufficient).  Lessee shall on or prior to the
date of Equipment Schedule No. 1 and prior to each policy renewal, furnish to
Lessor certificates of insurance or other evidence satisfactory to Lessor that
such insurance coverage is in effect.  Lessee further agrees to give Lessor
prompt notice of any damage to, or loss of, the Equipment, or any part thereof.

 

                9.  LOSS OR DAMAGE.  If any items of Equipment shall become
lost, stolen, destroyed, or damaged beyond repair for any reason, or in the
event of condemnation, confiscation, seizure or requisition of title to or use
of such items (collectively, an “Event of Loss”), Lessee shall promptly pay to
Lessor the applicable Stipulated Loss Value of the Equipment subject to the
Event of Loss.  Upon payment by Lessee of the Stipulated Loss Value, Lessor will
transfer to Lessee, “AS IS, WHERE IS, WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY,” all of Lessor’s right, title and interest, if any, in such items of
Equipment.  The “Stipulated Loss Value” payable by Lessee under this Lease shall
be an amount equal to the product of (a) Lessor’s Cost of the affected Equipment
and (b) the percentage set forth in the table attached to the applicable Lease
Line Schedule as Annex A opposite the Rental Payment number next following the
Event of Loss.  Stipulated Loss Values and Rental Payments shall not be
prorated.

 

                10.  TITLE, INSPECTION AND LOCATION.

 

                                (a)  Title.  Lessor and Lessee confirm their
intent that title to the Equipment shall remain in Lessor (or its successors and
assigns) exclusively.  If requested by Lessor, Lessee will affix plates or
markings on the Equipment and on any operating manuals and manufacturer’s
instructions indicating the interests of Lessor and its assigns therein, and
Lessee will not allow any other indicia of ownership or other interest in the
Equipment to be placed on the Equipment.  Lessee shall not sell, assign, grant a
security interest in, sublet, pledge, hypothecate or otherwise encumber or
suffer a lien upon or against this Lease or the Equipment.

 

 

3

--------------------------------------------------------------------------------


 

 

                                (b)  Inspection.  Lessor (through any of its
officers, employees or agents) shall have the right to inspect the Equipment
during regular business hours, with reasonable notice, and in compliance with
Lessee’s reasonable security procedures; provided, that such inspections will be
conducted no more often then once every six (6) months unless an Event of
Default, or event which, with notice or lapse of time or both, would become an
Event of Default, has occurred and is continuing.

 

                                (c)  Location.  In the case of Equipment other
than mobile Equipment, Lessee may move such Equipment from the installation
address shown on the Equipment Schedule (or any other location for which Lessee
has complied with this provision) only if (i) the new location is within the
continental United States, and (ii) Lessee gives at least 30 days’ prior written
notice of the relocation and provides UCC-1 financing statements, landlord
waivers or such other documentation as Lessor reasonably requests to protect its
interest in the Equipment.

 

                                (d)  Lessee shall keep copies of all operating
manuals and manufacturer’s instructions with respect to the Equipment in good
condition at the locations specified in Section 10(c).

 

                11.  LESSEE’S REPRESENTATIONS, WARRANTIES AND WAIVERS.  Upon
execution of the Master Lease and each Equipment Schedule, Lessee warrants and
represents the following:

 

                                (a)  Lessee is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation.  Lessee has full power and authority and all necessary licenses
and permits to carry on its business as presently conducted, to own or hold
under lease its properties and to enter into this Master Lease, the Lease Line
Schedule and each Equipment Schedule and to perform its obligations thereunder;
and Lessee is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the character of its properties or
the nature of its business or the performance of its obligations under this
Master Lease, the Lease Line Schedule and any Equipment Schedule requires such
qualification, except for such jurisdictions in which failure to qualify would
not have a material adverse effect on Lessee.

 

                                (b)  The execution and delivery by Lessee of
this Master Lease, the Lease Line Schedule and each Equipment Schedule and the
performance by Lessee of its obligations thereunder have been duly authorized by
all necessary corporate action on the part of Lessee; and do not and will not
contravene the provisions of, or constitute a default (either with or without
notice or lapse of time, or both) under, or result in the creation of any lien
upon, the Equipment or any property of Lessee under any material indenture,
mortgage, contract or other instrument to which Lessee is a party or by which
Lessee or its properties is bound.

 

                                (c)  No consent or approval of, giving of notice
to, registration with, or taking of any other action by, any state, federal,
foreign or other governmental commission, agency or regulatory authority or any
other person or entity is required for the consummation or performance by Lessee
of the transactions contemplated under this Master Lease, the Lease Line
Schedule and each Equipment Schedule.

 

                                (d)  This Master Lease, the Lease Line Schedule
and each Equipment Schedule, when executed by Lessee, constitute legal, valid
and binding agreements of Lessee enforceable against Lessee in accordance with
their terms, except as limited by general equity principles, public policy
concerns and any bankruptcy, insolvency, reorganization, or other similar laws
of general application affecting the enforcement of creditor or Lessor rights.

 

                                (e)  Except as set forth on the Disclosure
Schedule attached hereto as Schedule I, there are no actions, suits or
proceedings pending or, to the best of Lessee’s knowledge, threatened against or
affecting Lessee or any property of Lessee in any court, before any arbitrator
of any kind or before or by any federal state, municipal or other government
department, commission, board, bureau, agency or instrumentality (collectively
“Governmental Body”), which, if adversely determined, would materially adversely
affect the business, financial condition, assets, or operations of Lessee, or
materially adversely affect the ability of Lessee to perform its obligations
under this Master Lease, the Lease Line Schedule and each Equipment Schedule;
and Lessee is not in default with respect to any order of any court, arbitrator
or Governmental Body or with respect to any material loan agreement, debt
instrument or contract with a supplier or customer of Lessee, except as
disclosed in writing to Lessor.

 

                                (f)  To the extent permitted by applicable law,
Lessee waives any and all rights and remedies to: (i) cancel this Lease; (ii)
repudiate this Lease; (iii) reject the Equipment after delivery to Lessor of a
Delivery and Acceptance Certificate; (iv) revoke acceptance of the Equipment
after delivery to Lessor of a Delivery and

 

 

4

--------------------------------------------------------------------------------


 

 

Acceptance Certificate; (v) recover damages from Lessor for any breaches of
warranty or for any other reason; (vi) claim a security interest in the
Equipment in Lessee’s possession or control for any reason; (vii) deduct from
Rental Payments all or any part of any claimed damages resulting from Lessor’s
default, if any, under this Lease; (viii) accept partial delivery of the
Equipment; (ix) “cover” under this Lease by making any purchase or lease of or
contract to purchase or lease equipment in substitution for Equipment designated
in the Lease; (x) recover any direct, general, special, incidental, indirect,
exemplary or consequential damages, for any reason whatsoever other than 
resulting from Lessor’s gross negligence or willful misconduct; and (xi) obtain
specific performance as to Lessor, replevin, detinue, sequestration, claim and
delivery or the like for any Equipment identified to this Lease.  To the extent
permitted by applicable law, Lessee also waives any rights now or hereafter
conferred by statute or otherwise which may require Lessor to sell, lease or
otherwise use any Equipment in mitigation of Lessor’s damages or which may
otherwise limit or modify any of Lessor’s rights or remedies.

 

                12.  ASSIGNMENT BY LESSOR.  LESSEE ACKNOWLEDGES THAT LESSOR MAY
SELL, ASSIGN, GRANT A SECURITY INTEREST IN, OR OTHERWISE TRANSFER ALL OR ANY
PART OF ITS RIGHTS, TITLE AND INTEREST IN THIS LEASE AND THE EQUIPMENT WITHOUT
NOTICE TO OR CONSENT OF LESSEE, PROVIDED, HOWEVER, THAT SUCH SALE, ASSIGNMENT,
OR OTHER TRANSFER SHALL NOT BE TO A COMPETITOR OR AFFILIATE OF A COMPETITOR OF
LESSEE.  Upon Lessor’s written notice to Lessee that this Lease, or the right to
the Rental Payments hereunder, have been assigned, Lessee shall, if requested,
pay directly to Lessor’s assignee without abatement, deduction or set-off all
amounts which become due hereunder.  Lessee waives and agrees it will not assert
against Lessor’s assignee any counterclaim or set-off in any action for rent
under the Lease.  Upon the assignment of this Lease, Lessor’s assignee shall
have and be entitled to exercise any and all rights and remedies (but none of
the obligations) of Lessor hereunder, and all references herein to Lessor shall
include Lessor’s assignee. Lessee acknowledges that any assignment or transfer
by Lessor does not materially change Lessee’s duties or obligations under this
Lease nor materially increase the burdens or risks imposed on Lessee.

 

                13.  ASSIGNMENT BY LESSEE.  LESSEE MAY NOT, WITHOUT LESSOR’S
PRIOR WRITTEN CONSENT, (i) ASSIGN THIS LEASE, WHETHER BY OPERATION OF LAW OR
OTHERWISE, OR SUBLEASE THE EQUIPMENT OR ANY PART THEREOF OR (ii) ASSIGN, GRANT A
SECURITY INTEREST IN, OR  OTHERWISE TRANSFER ALL OR ANY PART OF ITS RIGHTS,
TITLE AND INTEREST IN AND TO THIS LEASE OR THE EQUIPMENT.  Notwithstanding the
foregoing, in the event of a merger, sale of substantially all of the assets or
other reorganization involving Lessee in which the shareholders of Lessee
immediately prior to such transaction own less than 50% of the voting securities
of the surviving entity or purchaser of assets (or its parent) in such
transaction, Lessor shall not withhold its consent to the assignment of this
Lease to the successor entity if each of the following conditions precedent is
satisfied:

 

                (i) the successor entity as of the date of such assignment meets
Lessor’s then current credit standards, as determined by Lessor in Lessor’s sole
discretion;

 

                (ii) Lessee gives Lessor at least ten (10) days prior written
notice of such merger, sale of assets or other reorganization;

 

                (iii) such merger, sale of assets or other reorganization does
not adversely affect the rights of lessor;

 

                (iv) the corporation that results from such merger or other
reorganization or which purchases the assets in the case of a sale of assets
(the “Surviving Corporation”) shall have executed and delivered to Lessor an
agreement in form and substance reasonably satisfactory to Lessor, containing an
assumption by Surviving Corporation of the due and punctual performance and
observance of each covenant and condition of Lessee in the Master lease, Lease
Line Schedule and Equipment Schedules (the “Lease Documents”) and making
representations and warranties with respect to the Surviving Corporation similar
in scope and substance to the representations and warranties made by Lessee in
the Lease Documents;

 

                (v) the Surviving Corporation executes any precautionary
financing statements or amendments thereto reasonably requested by Lessor; and

 

 

5

--------------------------------------------------------------------------------


 

 

                (vi) immediately after giving effect of such merger, sale of
assets or other reorganization, no Event of Default or, event which with the
lapse of time or giving of notice or both, would result in an Event of Default
shall have occurred and be continuing.

 

In the event Lessee makes an assignment, sublease or other transfer (to which
Lessor has consented), Lessee shall not thereby be relieved of its duties and
obligations hereunder, for which it shall remain fully responsible and liable
(independent of its assignee).

 

                14.  TAXES.

 

                                (a)  Lessee shall comply with all applicable
federal, state, local, foreign and international laws, regulations and orders
relating to this Lease.  Lessee assumes liability for, and shall pay when due or
prior to any penalty being assessed, and on a net after-tax basis shall
indemnify and defend Lessor against, all federal, state, local, foreign and
international fees, taxes and government charges (including, without limitation,
interest and penalties) of any nature imposed upon or in any way relating to
Lessor, Lessee, any item of Equipment or this Lease, except federal, state and
local taxes on or measured by Lessor’s net income (other than any such tax which
is in substitution for or relieves Lessee from the payment of taxes it would
otherwise be obligated to pay to or reimburse Lessor for as herein provided). 
Lessee shall at its expense file when due with the appropriate authorities any
and all tax and similar returns and reports required to be filed with respect
thereto or, if requested by Lessor after the occurrence and during the
continuance of an Event of Default and provided that Lessee is not in good faith
contesting the payments of amount owing in connection with such returns and
reports, notify Lessor of all such requirements and furnish Lessor with all
information required for Lessor to effect such filings, which filings shall also
be at Lessee’s expense.  Any fees, taxes or other charges paid by Lessor upon
failure of Lessee to make such payments shall at Lessor’s option become
immediately due from Lessee to Lessor.

 

                                (b)  This Lease has been entered into on the
assumption that Lessor shall be entitled to all deductions, credits, and other
tax benefits as are provided in the Internal Revenue Code of 1986, including
amendments as may occur (the “Code”), to an owner of property including, without
limitation, depreciation deductions and interest deductions with respect to any
debts incurred to finance the purchase of the Equipment.  If, as a result of any
acts, omissions or misrepresentations by Lessee, Lessor’s projected after-tax
economic return resulting from ownership and lease of the Equipment is reduced,
then Lessee’s Rental Payments shall be increased in an amount (based on Lessor’s
reasonable calculations) sufficient to provide the same net after-tax economic
return as if such acts or omissions had not occurred.  Appropriate increases
shall also be made in the applicable Stipulated Loss Values for this Lease.  In
the event the Equipment is sold by Lessor to another party, the net after-tax
economic returns considered shall be those of such other party.

 

                15.  EQUIPMENT WARRANTIES.  Lessee acknowledges that (i) Lessee
has selected the supplier of the Equipment, (ii) Lessor acquired the goods or
the right to possession and use of the goods in connection with the Lease, and
(iii) Lessee received a copy of the contract by which Lessor acquired the
Equipment or the right to possession and use of the Equipment before signing the
Lease.  LESSOR MAKES NO EXPRESS OR IMPLIED WARRANTIES INCLUDING THOSE OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE WITH RESPECT TO THE EQUIPMENT
AND DISCLAIMS THE SAME.  Lessor shall have no liability for any damages, whether
direct, indirect, general, special, incidental, exemplary or consequential,
incurred by Lessee as a result of any defect or malfunction of the Equipment. 
Lessee shall look solely to the Equipment supplier for any and all claims
related to the Equipment.  Lessor assigns to Lessee, for and during the Lease
Term, any warranty on the Equipment provided by the supplier.  Lessor and Lessee
agree that all limitations on remedies and liability contained in this Lease
represent a reasonable allocation of risks that is part of the fundamental
bargain between the parties.

 

                16.  EVENTS OF DEFAULT.  An Event of Default shall occur if
Lessee (i) fails to pay any Rental Payment or other payment required under the
Lease when due and such failure continues for a period of five (5) days after
written notice from Lessor; or (ii) fails to perform or observe any other
covenant, condition or agreement to be performed or observed by it or breaches
any provision contained in the Lease or in any other document furnished to
Lessor in connection herewith, and such failure or breach continues for a period
of thirty (30) days after written notice from Lessor; or (iii) except as
permitted by Section 13 hereof, without Lessor’s consent, attempts to assign
this Lease or sell, transfer, encumber, part with possession, or sublet any item
of Equipment; or (iv) makes any representation or warranty herein or in any
document furnished by Lessee in connection herewith, which shall have

 

 

6

--------------------------------------------------------------------------------


 

 

been materially false or inaccurate when made or at the time to which such
representation or warranty relates; or (v) shall commit an act of bankruptcy or
become insolvent or bankrupt or make an assignment for the benefit of creditors
or consent to the appointment of a Trustee or Receiver or either shall be
appointed for Lessee or for a substantial part of its property without its
consent, or bankruptcy reorganization, or insolvency proceedings shall be
instituted by or against Lessee, and, if instituted against Lessee, shall not be
vacated or dismissed within sixty (60) days.  Any Event of Default shall be
deemed material and a substantial impairment of Lessor’s interests for the
purposes of this Lease, the UCC, and any other applicable law.

 

                17.  REMEDIES.  Upon the occurrences of any Events of Default
and at any time thereafter, provided such Event of Default is then continuing,
Lessor may, in its discretion, do any one or more of the following:

 

                                (a)  cancel any or all Leases which reference
this Master Lease or the Lease Line Schedule, upon notice to Lessee;

 

                                (b)  recover any accrued and unpaid Rental
Payments and other amounts which are due and owing under the Leases so canceled
on the Rental Payment Date immediately preceding the date on which Lessor
obtains possession of the Equipment (or such earlier date as judgment is entered
in favor of Lessor) (the “Determination Date”), plus interest at the Default
Rate;

 

                                (c)  with or without canceling this Lease,
recover such Stipulated Loss Value as of the Rental Payment Date immediately
preceding the Determination Date;

 

                                (d)  recover any amounts due under any indemnity
then determinable, plus interest at the Default Rate;

 

                                (e)  require that Lessee provide the return and
certification of the Equipment in accordance with Section 6(c) hereof;

 

                                (f)  without a breach of the peace, enter the
premises where such Equipment is located and take immediate possession of and
remove the same, all without liability to Lessor or its agents for such entry
except for their gross negligence or willful misconduct;

 

                                (g)  sell any or all of the Equipment at public
or private sale, or otherwise dispose of, hold, use, operate, lease to others or
keep idle such Equipment, all free and clear of any rights of Lessee, provided
that Lessor shall apply the proceeds to the obligations owing from Lessee to
Lessor under the Lease; and

 

                                (h)  exercise any other right or remedy which
may be available to it under the UCC or other applicable law including the right
to recover damages for the breach hereof.

 

                In addition, Lessee shall be liable for, and reimburse Lessor
for, all reasonable legal fees and all commercially reasonable costs and
expenses incurred by Lessor as a result of the foregoing defaults or the
exercise of Lessor’s remedies, including without limitation recovering
possession of the Equipment, selling or leasing the Equipment (including
broker’s and sales representative’s fees and commissions), and placing any
Equipment in the condition and obtaining the certificate required by Section
6(c) hereof.  No remedy referred to in this Section is intended to be exclusive,
but each shall be cumulative and in addition to any other remedy referred to
above or otherwise available to Lessor at law or in equity.  No express or
implied waiver by Lessor of any Event of Default shall constitute a waiver of
any other Event of Default by Lessor, or a waiver of any of Lessor’s rights.

 

                18.  INDEMNIFICATION.  Lessee assumes liability for, and shall
pay when due, and shall indemnify, reimburse and hold each Indemnified Person
(defined below) harmless from and against all Claims (defined below), directly
or indirectly relating to or arising out of the acquisition, use, manufacture,
purchase, shipment, transportation, delivery, installation, lease or sublease,
ownership, operation, possession, control, storage, return or condition of any
item of Equipment (regardless of whether such item of Equipment is at the time
in the possession of Lessee), the falsity of any non-tax representation or
warranty of Lessee or Lessee’s failure to comply with the terms of the Lease
during the Lease Term, provided that Lessee shall not be required to indemnify
Lessor for Claims arising from an act or omission of Lessor with respect to the
Equipment after Lessor has taken possession of such

 

 

7

--------------------------------------------------------------------------------


 

 

Equipment under Section 6(c).  The foregoing indemnity shall cover, without
limitation, (i) any Claim in connection with a design or other defect (latent or
patent) in any item of Equipment, (ii) any Claim for infringement of any patent,
copyright, trademark or other intellectual property right, or (iii) any Claim
for negligence or strict or absolute liability in tort; provided, however, that
Lessee shall not indemnify Lessor for any liability to the extent it is incurred
by Lessor as a direct result of Lessor’s gross negligence or willful misconduct.

 

                “Claim” means all liabilities, losses, damages, actions, suits,
demands, claims of any kind and nature (including, without limitation, claims
relating to environmental discharge, cleanup or compliance), and all costs and
expenses whatsoever to the extent they may be incurred or suffered by an
Indemnified Person in connection therewith (including, without limitation,
reasonable attorneys’ fees and expenses), fines, penalties (and other charges of
applicable governmental authorities), licensing fees relating to any item of
Equipment, damage to or loss of use of property (including, without limitation,
consequential or special damages to third parties or damages to Lessee’s
property), or bodily injury to or death of any person (including, without
limitation, any agent or employee of Lessee).

 

                “Indemnified Person” means Lessor (including without limitation,
each of its partners) and each of their respective successors, assigns, agents,
officers, directors, shareholders, partners, servants, agents and employees.

 

                Such indemnities shall continue in full force and effect,
notwithstanding the expiration or termination of this Lease.  Upon Lessor’s
written demand, Lessee shall assume and diligently conduct, at its sole cost and
expense, the entire defense of any Indemnified Person against any indemnified
Claim described in this Section 18.  Lessee shall not settle or compromise any
Claim against or involving Lessor without first obtaining Lessor’s written
consent thereto, which consent shall not be unreasonably withheld.  Lessee shall
give Lessor prompt notice of any occurrence, event or condition in connection
with which Lessor may be entitled to indemnification hereunder.  The provisions
of this Section 18 are in addition to, and not in limitation of, the provisions
of Section 14(b).

 

                19.  NOTICES.  Any notices or demands required or permitted
hereunder shall be given to the parties in writing and by personal delivery,
regular or certified mail, facsimile or telegram at the address set forth in the
Lease Line Schedule or to such other address as the parties may hereafter
substitute by written notice given in the manner prescribed in this Section. 
Such notices or demands shall be deemed given upon receipt in the case of
personal delivery and upon mailing or transmission in the case of mail,
facsimile or telegram.  Lessee agrees to provide Lessor with twenty (20) days’
prior written notice of (a) any merger or consolidation with or into any other
business organization, (b) any sale, lease or other disposition of substantially
all of the assets not in the ordinary course of business, and (c) except to the
extent that a confidentiality agreement restricts such notice, any other
material change in Lessee’s financial structure or ownership.

 

                20.  FURTHER ASSURANCES.  Lessee will promptly execute and
deliver to Lessor such further reasonable documents and take such further
reasonable action as Lessor may request in order to more effectively carry out
the intent and purpose of this Lease or an assignment of Lessor’s interest
herein.

 

                21.  MISCELLANEOUS.  This Lease shall be binding upon and inure
to the benefit of the parties hereto, their permitted successors and assigns. 
Any provision of the Lease which is unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof; and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided,
however, that to the extent that the provisions of any such applicable law can
be waived, they are waived by Lessee.  Time is of the essence with respect to
the Lease.  The captions set forth herein are for convenience only and shall not
define or limit any of the terms hereof.  THIS LEASE SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES.  LESSOR AND LESSEE
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY LITIGATION ARISING FROM THIS LEASE. 
THIS LEASE SHALL BECOME EFFECTIVE AND BINDING ON THE PARTIES, THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND SHALL BE DEEMED EXECUTED AND PERFORMED IN
THE STATE OF CALIFORNIA, WHEN THE RELATED EQUIPMENT SCHEDULE IS ACCEPTED BY
LESSOR.  LESSEE CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE COURTS
OF CALIFORNIA FOR THE RESOLUTION OF ANY DISPUTES HEREUNDER.

 

 

8

--------------------------------------------------------------------------------


 

 

                22.  AMENDMENTS, MODIFICATIONS, WAIVERS.  NONE OF THE PROVISIONS
OF THIS LEASE MAY BE AMENDED, MODIFIED OR WAIVED EXCEPT IN A WRITING SIGNED BY
LESSOR AND LESSEE.

 

 

INITIALS   /s/ JW              (LESSEE)

 

INITIALS   /s/ DR             (LESSOR)

 

 

 

LESSEE:

 

LESSOR:

 

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

 

By:

/s/ James Welch

 

By:

LIGHTHOUSE MANAGEMENT

 

 

 

 

PARTNERS IV, L.L.C., its general partner

Name:

James Welch

 

 

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Denis Ryan

 

 

 

 

 

 

 

 

 

 

Name:

Denis Ryan

 

 

 

 

 

 

 

 

 

 

Title:

Chief Operating Officer

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DISCLOSURE SCHEDULE

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

NEGATIVE PLEDGE AGREEMENT

 

 

                THIS NEGATIVE PLEDGE AGREEMENT is made as of December 23, 2002,
by and between RIGEL PHARMACEUTICALS, INC. (“Lessee”) and LIGHTHOUSE CAPITAL
PARTNERS IV, L.P. (“Lessor”).

 

                In connection with the Lease Documents being concurrently
executed between Lessee and Lessor, Lessee agrees as follows:

 


                LESSEE SHALL NOT SELL, TRANSFER, ASSIGN, MORTGAGE, PLEDGE,
LEASE, GRANT A SECURITY INTEREST IN, OR ENCUMBER ANY OF LESSEE’S INTELLECTUAL
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

 


(A)           ANY AND ALL COPYRIGHT RIGHTS, COPYRIGHT APPLICATIONS, COPYRIGHT
REGISTRATION AND LIKE PROTECTION IN EACH WORK OR AUTHORSHIP AND DERIVATIVE WORK
THEREOF, WHETHER PUBLISHED OR UNPUBLISHED AND WHETHER OR NOT THE SAME ALSO
CONSTITUTES A TRADE SECRET, NOW OR HEREAFTER EXISTING, CREATED, ACQUIRED OR HELD
(COLLECTIVELY, THE “COPYRIGHTS”);

 


(B)           ANY AND ALL TRADE SECRETS, AND ANY AND ALL INTELLECTUAL PROPERTY
RIGHTS IN COMPUTER SOFTWARE AND COMPUTER SOFTWARE PRODUCTS NOW OR HEREAFTER
EXISTING, CREATED, ACQUIRED OR HELD;

 


(C)           ANY AND ALL DESIGN RIGHTS WHICH MAY BE AVAILABLE TO LESSEE NOW OR
HEREAFTER EXISTING, CREATED, ACQUIRED OR HELD;

 


(D)           ALL PATENTS, PATENT APPLICATIONS AND LIKE PROTECTIONS, INCLUDING,
WITHOUT LIMITATION, IMPROVEMENTS, DIVISIONS, CONTINUATIONS, RENEWALS, REISSUES,
EXTENSIONS AND CONTINUATIONS-IN-PART OF THE SAME, INCLUDING, WITHOUT LIMITATION,
THE PATENTS AND PATENT APPLICATIONS (COLLECTIVELY, THE “PATENTS”);

 


(E)           ANY TRADEMARK AND SERVICEMARK RIGHTS, WHETHER REGISTERED OR NOT,
APPLICATIONS TO REGISTER AND REGISTRATIONS OF THE SAME AND LIKE PROTECTIONS, AND
THE ENTIRE GOODWILL OF THE BUSINESS OF LESSEE CONNECTED WITH AND SYMBOLIZED BY
SUCH TRADEMARKS (COLLECTIVELY, THE “TRADEMARKS”);

 


(F)            ANY AND ALL CLAIMS FOR DAMAGES BY WAY OF PAST, PRESENT AND FUTURE
INFRINGEMENTS OF ANY OF THE RIGHTS INCLUDED ABOVE, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AN COLLECT SUCH DAMAGES FOR SAID USE OR INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS IDENTIFIED ABOVE;

 


(G)           ALL LICENSES OR OTHER RIGHTS TO USE ANY OF THE COPYRIGHTS, PATENTS
OR TRADEMARKS AND ALL LICENSE FEES AND ROYALTIES ARISING FROM SUCH USE TO THE
EXTENT PERMITTED BY SUCH LICENSE OR RIGHTS;

 


(H)           ALL AMENDMENTS, EXTENSIONS, RENEWALS AND EXTENSIONS OF ANY OF THE
COPYRIGHTS, PATENTS OR TRADEMARKS; AND

 


(I)            ALL PROCEEDS AND PRODUCTS OF THE FOREGOING, INCLUDING, WITHOUT
LIMITATION, ALL PAYMENTS UNDER INSURANCE OR ANY INDEMNITY OR WARRANTY PAYABLE IN
RESPECT OF ANY OF THE FOREGOING.

 

Notwithstanding the foregoing, the Lessee may (1) grant licenses and enter into
similar arrangements for the use of its intellectual property in the ordinary
course of business, and (2) enter into collaborations and scientific
arrangements with respect to its intellectual property in the ordinary course of
business.

 


                IT SHALL BE AN EVENT OF DEFAULT UNDER THE LEASE DOCUMENTS
BETWEEN LESSEE AND LESSOR IF THERE IS A BREACH OF ANY TERM OF THIS NEGATIVE
PLEDGE AGREEMENT.

 

--------------------------------------------------------------------------------


 

 


                CAPITALIZED ITEMS USED HEREIN WITHOUT DEFINITION SHALL HAVE THE
SAME MEANINGS AS SET FORTH IN THE LEASE DOCUMENTS REFERRED TO ABOVE.

 

LESSEE:

 

LESSOR:

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

By:

/s/ James Welch

 

By:

LIGHTHOUSE MANAGEMENT

 

 

 

 

PARTNERS IV, L.L.C., its general partner

Name:

James Welch

 

 

 

 

 

 

 

 

Title:

CFO

 

By:

/s/ Denis Ryan

 

 

 

 

 

 

 

 

Name:

Denis Ryan

 

 

 

 

 

 

 

 

Title:

Chief Operating Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

EQUIPMENT SCHEDULE NO. 01, dated _________(“Equipment Schedule”) to

LEASE LINE SCHEDULE NO. 01, dated December 23, 2002 (“Lease Line Schedule”), to

MASTER EQUIPMENT LEASE AGREEMENT NO. 167040101, dated December  23, 2002
(“Master Lease”),

 by and between LIGHTHOUSE CAPITAL PARTNERS IV, L.P. (“Lessor”) and RIGEL
PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”).

 

(All capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Master Lease.)

 

Total Lessor’s Cost:

 

The total Lessor’s Cost under this Equipment Schedule shall be an amount equal
to the sum of the Lessor’s Cost under each Delivery and Acceptance Certificate
executed by Lessee between the date of this Equipment Schedule and ten days
prior to the Commencement Date, and which refers to this Equipment Schedule.

 

 

 

Lease Term:

 

36 Months

 

 

 

Commencement Date:

 

 

 

 

 

Interim Rent:

 

On or about the Commencement Date, Lessor shall send Lessee a “Summary of
Equipment Schedule” in the form of Annex A hereto, specifying, among other
things, the applicable Interim Rent; provided, however, that any failure by
Lessor to send Lessee a Summary Equipment Schedule shall not relieve Lessee of
its obligation to pay rent hereunder.

 

 

 

Rental Factor:

 

The Rental Factor shall be set forth in the Summary of Equipment Schedule.

 

 

 

Rental Payments:

 

The amount of the monthly Rental Payments, calculated in accordance with the
Lease Line Schedule and payable monthly in advance, shall be set forth in the
Summary of Equipment Schedule.  Payments shall be made to Lessor’s address set
forth in the Lease Line Schedule.

 

 

 

Rental Payment Dates:

 

First day of each calendar month.

 

 

 

Equipment Description:

 

The Equipment shall be described in each Delivery and Acceptance Certificate
executed by Lessee between the date of this Equipment Schedule and the
Commencement Date, and which refers to this Equipment Schedule.  Delivery and
Acceptance Certificates under this Equipment Schedule must be received by Lessor
no later than five business days prior to the Commencement Date.

 

 

 

Equipment Location:

 

240 East Grand Avenue, South San Francisco, CA  94080

 

 

 

Terms and Conditions:

 

The terms and conditions of the above-referenced Master Lease and Lease Line
Schedule are incorporated herein.  In addition, the following attachments apply
to this Equipment Schedule only: None.

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

No Default:

 

No Event of Default or event which, with notice or lapse of time or both, would
become an Event of Default, has occurred and is continuing.

 

 

LESSEE:

 

 

LESSOR:

 

 

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

 

 

By:

 

 

 

By:

LIGHTHOUSE MANAGEMENT

 

 

 

 

 

PARTNERS IV, L.L.C., its general partner

Name:

James Welch

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

ANNEX A

 

SUMMARY OF EQUIPMENT SCHEDULE NO. 01 to

LEASE LINE SCHEDULE NO. 01, dated December 23, 2002, to

                MASTER EQUIPMENT LEASE AGREEMENT NO. 167040101, dated December
23, 2002 (“Master Lease”) by and between LIGHTHOUSE CAPITAL PARTNERS IV, L.P.
(“Lessor”) and RIGEL PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”).

 

(All capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Master Lease.)

 

 

Total Lessor’s Cost:

$

 

 

 

 

 

 

Total Interim Rent:

$

 

 

 

 

 

 

Rental Factor:

3.2%

 

 

 

Rental Payments:

36 Payments of $________
each, payable monthly in advance

 

 

Amount of Advance Rent applied to this Equipment Schedule: $______N/A________

 

 

 

 

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

 

 

By:

LIGHTHOUSE MANAGEMENT

 

 

 

PARTNERS IV, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

EXHIBIT ONLY

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX B

 

SOFTWARE RIDER

 

 

                THIS SOFTWARE RIDER (this “Rider”) is made a part of Lease Line
Schedule No. 01 (the (“Lease Line Schedule”) dated December 23, 2002, by and
between LIGHTHOUSE CAPITAL PARTNERS IV, L.P., a Delaware limited partnership
(“Lessor”) and RIGEL PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”).

 

All capitalized terms used and not otherwise defined herein are defined in the
Lease Line Schedule.

 

                In the event any computer software (as described in any
applicable Equipment Schedule and collectively with all manuals, updates,
revisions, program and data files, and documentation relating thereto or used or
usable in connection therewith, the “Software”), is purchased  or licensed
pursuant to the Lease Line Schedule, then, in addition to all other terms and
conditions of the Master Lease and the Lease Line Schedule, all of which are
incorporated herein by this reference:

 


1.             SOFTWARE AS GENERAL INTANGIBLES.  ALL SOFTWARE SHALL BE
“EQUIPMENT” AS DEFINED UNDER THE LEASE LINE SCHEDULE.  LESSEE HEREBY GRANTS TO
LESSOR AS COLLATERAL SECURITY FOR LESSEE’S PAYMENT AND PERFORMANCE OF ALL
LESSEE’S OBLIGATIONS OF PAYMENT AND PERFORMANCE UNDER THIS RIDER, THE LEASE LINE
SCHEDULE, THE MASTER LEASE, AND EVERY OTHER PRESENT OR FUTURE EQUIPMENT SCHEDULE
OR OTHER AGREEMENT BETWEEN LESSEE AND LESSOR, A SECURITY INTEREST IN ALL OF ITS
RIGHT, TITLE AND INTEREST IN AND TO THE SOFTWARE, INCLUDING WITHOUT LIMITATION
GENERAL INTANGIBLES, LICENSES, AND INTELLECTUAL PROPERTY RIGHTS WITH RESPECT
THERETO, AND ALL SUBSTITUTIONS, MODIFICATIONS, REPLACEMENTS, ADDITIONS,
ACCESSIONS, PROCEEDS, AND PRODUCTS OF TO OR FOR ANY OF THE FOREGOING.

 


2.             EXCLUSION OF WARRANTIES.  WITHOUT LIMITING THE GENERALITY OF ALL
EXCLUSIONS OF WARRANTY SET FORTH IN THE LEASE LINE SCHEDULE AND MASTER LEASE,
LESSOR MAKES NO AND SPECIFICALLY EXCLUDES ANY REPRESENTATION OR WARRANTY
RELATING TO ANY SOFTWARE, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF TITLE,
VALIDITY OR ENFORCEABILITY OF LICENSE, NONINFRINGEMENT, AVAILABILITY OR QUALITY
OF VENDOR SUPPORT, OR FITNESS FOR ANY PARTICULAR PURPOSE.

 


3.             LICENSE ASSIGNMENT AGREEMENT.  IN THE CASE OF SOFTWARE WITH A
LESSOR’S COST IN EXCESS OF $100,000, LESSEE SHALL USE ITS BEST EFFORTS TO ENSURE
THE RECEIPT BY LESSOR OF A LICENSE ASSIGNMENT AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO LESSOR AND AS SET FORTH ON EXHIBIT 1 HERETO (THE “SOFTWARE
LICENSE ASSIGNMENT AGREEMENT”) AS AN EXPRESS CONDITION PRECEDENT TO THE ADVANCE
BY LESSOR OF ANY FUNDS TO ANY PARTY WITH RESPECT TO THE SOFTWARE.  BREACH BY
LESSEE OF ANY MATERIAL TERM OR CONDITION OF ANY LICENSE AGREEMENT GOVERNING THE
RIGHT TO USE ANY SOFTWARE WHICH IS NOT CURED WITHIN THE APPLICABLE GRACE PERIOD
SHALL BE AN EVENT OF DEFAULT UNDER THE MASTER LEASE.

 


4.             APPLICABILITY OF LEASE.  THE MASTER LEASE, LEASE LINE SCHEDULE,
EQUIPMENT SCHEDULE, SOFTWARE LICENSE ASSIGNMENT AGREEMENT, AND THIS RIDER, AND
ALL DOCUMENTS ENTERED INTO IN CONNECTION THERE­WITH, GOVERN LESSEE’S OBLIGATIONS
OF PAYMENT AND PERFORMANCE TO LESSOR WITH RESPECT TO THE SOFTWARE, WHETHER OR
NOT THE SOFTWARE REPRESENTS GOODS CAPABLE OF BEING LEASED PURSUANT TO THE UCC.

 


5.             LICENSE PERFORMANCE.  LESSEE AGREES THAT IN ADDITION TO LESSOR’S
REMEDIES FOLLOWING AN EVENT OF DEFAULT AND DURING ITS CONTINUANCE, LESSOR MAY
UPON NOTICE TO LESSEE REQUIRING THE SAME CAUSE LESSEE TO CEASE ALL USE OF THE
SOFTWARE AND TO ASSEMBLE AND DELIVER TO LESSOR THE SAME IN ELECTRONIC OR OTHER
FORM.  LESSEE SHALL REMIT TO LESSOR UPON DEMAND ANY AMOUNTS DUE AND PAYABLE WITH
RESPECT TO THE LICENSING OF ANY SOFTWARE OR THE ASSIGNMENT THEREOF.  LESSEE
AGREES THAT MONETARY DAMAGES ARE NOT A SUFFICIENT REMEDY AND WILL NOT ADEQUATELY
COMPENSATE LESSOR FOR LESSEE’S BREACH OF THIS SECTION, AND THAT LESSOR SHALL BE
ENTITLED TO SEEK SPECIFIC PERFORMANCE OR OTHER INJUNCTIVE OR EQUITABLE RELIEF.

 

 

1

--------------------------------------------------------------------------------


 

 


6.             INTEGRATION.  THIS RIDER REPRESENTS THE ENTIRETY OF THE
UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER, AND MAY
ONLY BE MODIFIED BY A WRITTEN INSTRUMENT SIGNED BY THE PARTY TO BE CHARGED.  ALL
RIGHTS AND REMEDIES OF LESSOR HEREIN ARE IN ADDITION TO, AND NOT IN LIMITATION
OF, THE RIGHTS AND REMEDIES OF LESSOR UNDER THE LEASE.

 

 

LESSEE:

 

LESSOR:

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

By:

/s/ James Welch

 

By:

LIGHTHOUSE MANAGEMENT

 

 

 

 

PARTNERS IV, L.L.C., its general partner

Name:

James Welch

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Denis Ryan

 

 

 

 

 

 

 

 

Name:

Denis Ryan

 

 

 

 

 

 

 

 

Title:

Chief Operating Officer

 

 

 

2

--------------------------------------------------------------------------------


 

 

ANNEX B-1

EXHIBIT 1

SOFTWARE LICENSE ASSIGNMENT AGREEMENT

 

 

                This SOFTWARE LICENSE ASSIGNMENT AGREEMENT (this “Agreement”) is
entered into _______, _____, by and between ______________________ (“Vendor”),
LIGHTHOUSE CAPITAL PARTNERS II, L.P., a Delaware limited partnership (“Lessor”)
and RIGEL PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”), with respect
to certain items of computer software purchased or licensed from Vendor as more
specifically described in attachments hereto (the “Software”) in connection with
that certain Equipment Schedule No. 01 between Lessee and Lessor (collectively
with all documents entered into in connection therewith, the “Lease”) dated
December __, 2002.

 


                1.             ACKNOWLEDGMENT OF LICENSE.  THE PARTIES
ACKNOWLEDGE THAT THE RIGHT TO USE THE SOFTWARE IS BEING ACQUIRED PURSUANT TO A
SOFTWARE LICENSE AGREEMENT (THE “LICENSE”) BETWEEN VENDOR AND LESSEE, AND AGREE
AS FOLLOWS:

 

                                (a)  Lessee reaffirms all of its rights and
obligations under the License and under the Lease.  Lessor is not a party to the
License, but is an express third party beneficiary thereof.

 

                                (b)  Lessee assigns to Lessor all of its rights
and benefits, but Lessee retains all the obligations and burdens, under the
License.  Vendor consents to such assignment.

 

                                (c)  Lessor sublicenses back to Lessee, such
sublicense terminating once an Event of Default has occurred and is continuing
under the Lease, the rights and benefits under the License.

 

                2.             Assignment.  Lessor may upon notice to Vendor
succeed to all of Lessee’s right, title and interest in and to the License, and
may sell or assign the same to any person, without the imposition of any
transfer fee payable to Vendor, effective upon such person’s execution of the
License, who shall upon such execution succeed to the obligations and burdens
under such license.

 

                3.             No Commitment.  This is not a commitment by
Lessor to purchase or finance any other items of software or hardware other than
the Software.

 

                4.             Integration.  This Agreement represents the
entirety of the understanding between the parties with respect to its subject
matter, and may only be modified by a written instrument signed by the party to
be charged.

 

 

(“Vendor”)

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

 

 

 

 

By:

LIGHTHOUSE MANAGEMENT

By:

 

 

 

PARTNERS IV, L.L.C., its general partner

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

By:

EXHIBIT ONLY

 

 

 

 

 

 

 

 

Title:

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

LEASE LINE SCHEDULE NO. 01, dated December 23, 2002(“Lease Line Schedule”),

 to

MASTER EQUIPMENT LEASE AGREEMENT NO. 167040101, dated December 23, 2002 (“Master
Lease”),

by and between

LIGHTHOUSE CAPITAL PARTNERS IV, L.P., a Delaware limited partnership (“Lessor”)
and RIGEL
PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”).

 

(All capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Master Lease.)

 

IN CONSIDERATION of the mutual covenants contained herein, the parties agree as
follows:

 

                Lease Line.  The total Lessor’s Cost of all units of Equipment
under all Equipment Schedules pursuant to this Lease Line Schedule shall not
exceed $2,000,000.00 (the “Commitment”).  “Lessor’s Cost” means, with respect to
a unit of Equipment, the total cost to Lessor of purchasing such unit, as
indicated on the applicable Equipment Schedule.  Lessor’s obligation to fund
Equipment Schedules under the Commitment shall terminate on December 22, 2003
(the “Commitment Termination Date”).  The minimum Lessor’s Cost for each
Delivery & Acceptance Certificate shall be $10,000.00.

 

                Rental Factor.  The Rental Factor for each Equipment Schedule
will be 3.2% of scheduled Lessor’s Cost per month, payable monthly in advance. 
The Rental Payment under a particular Equipment Schedule shall be an amount
equal to the product of (a) the Rental Factor and (b) the aggregate Lessor’s
Cost of Equipment subject to such Equipment Schedule.

 

                Interim Rent.  The Daily Interim Rent factor for each Equipment
Schedule shall equal 0.0274%.

 

                Advance Rent.  Not Applicable

 

Commitment Fee.  Upon execution of the lease proposal dated November 7, 2002,
Lessee paid to Lessor a commitment fee in the amount of Ten Thousand Dollars
($10,000.00) (“Commitment Fee”).  This Commitment Fee shall be applied to
Expenses (as defined below), Interim Rent, the first month’s rent and every
subsequent rent payment due from Lessee to Lessor under each Equipment Schedule
until fully applied.  In the event this transaction is not approved by Lessor,
the Commitment Fee will be returned in its entirety to Lessee.

 

                Expenses.  Lessee agrees to reimburse Lessor for reasonable
expenses incurred in connection with the negotiation and documentation of this
transaction, promptly upon receipt of an invoice.

 

                Eligible Equipment.  All equipment to be financed under an
Equipment Schedule shall be Eligible Equipment.  “Eligible Equipment” means the
following types of equipment to the extent acceptable to Lessor:

 

                Various new and used computers, peripherals, analytical and test
equipment, laboratory equipment and furniture, office furniture and equipment
and other equipment as mutually agreed to by Lessee and Lessor, together with
all replacements, parts, cables, repairs, additions and accessories incorporated
therein or affixed thereto and all operating manuals and manufacturer’s
instructions (collectively hereinafter called the “Equipment”). Software,
leasehold improvements, freight, installation, sales tax and other soft costs
acceptable to Lessor (“Soft Costs”) shall not exceed Five Hundred Thousand
Dollars ($500,000.00).  Such replacements, parts, cables, repairs, additions and
accessories shall (whether or not purchased by Lessor) be considered part of the
Equipment for all purposes and, when installed in or attached to the Equipment
(unless otherwise agreed), be or become the property of the Lessor.  Except as
otherwise specifically provided or the context so requires, the term “Equipment”
includes operating system or other bundled software which is delivered on or
with the Equipment or is included on the Equipment Schedules.  Notwithstanding
the foregoing and with respect to Equipment Schedule No. 01 only, Lessor agrees
to finance Eligible Equipment delivered to Lessee between August 1, 2002 and a
date that is ninety (90) days prior to the Commencement Date for such Eligible
Equipment at an amount equal to (a) Lessor’s Cost minus (b) Lessor’s Cost
divided by the Lease Term multiplied by (c) the number of thirty (30) day
periods elapsed since the date of delivery of such Eligible Equipment.

 

 

1

--------------------------------------------------------------------------------


 

 

                Commencement Date.  The “Commencement Date” for each Equipment
Schedule shall be the first day of the calendar month following the Acceptance
Date for the items of Equipment subject to such Equipment Schedule.

 

                Lease Termination Options.  Upon Lease Termination (as defined
in the Master Lease), Lessee will have, with respect to all but not less than
all of the Equipment governed by this Lease Line Schedule, the option to (a)
purchase the Equipment for the lesser of its then fair market value or ten (10%)
of Lessor’s Cost, (b) renew the Lease or (c) return the Equipment to Lessor as
provided in Section 6 of the Master Lease.  Notwithstanding the foregoing and
with respect to Equipment Schedule No. 01 only, Lessee shall not have the option
described above, but instead shall be obligated to pay upon Lease Termination a
fixed payment equal to ten percent (10.0%) of Lessor’s Cost with respect to
Equipment Schedule No. 01.

 

                Advance Notice Period.  The “Advance Notice Period” shall be at
least ninety (90) days, but not more than 180 days, prior to Lease Termination
(as defined in the Master Lease) of Equipment Schedule No. 01 to this Lease Line
Schedule.

 

                Automatic Extension Period.  The “Automatic Extension Period”
shall equal three (3) months and affects each Equipment Schedule under this
Lease Line Schedule.

 

                Insurance.  The amount of commercial general liability insurance
(other than products liability coverage and completed operations insurance)
required under the Master Lease shall be at least $2,000,000 per occurrence. 
The amount of the products liability and completed operations insurance under
the Master Lease shall be at least $2,000,000 per occurrence.

 

                Financial Statements.  Lessee shall deliver to Lessor:  (a) as
soon as available, but in any event within forty-five (45) days after the end of
each calendar quarter, a company prepared balance sheet, income statement and
cash flow statement covering Lessee’s operations during such period, certified
by an officer of Lessee reasonably acceptable to Lessor; (b) as soon as
available, but in any event within ninety (90) days after the end of Lessee’s
fiscal year, audited financial statements of Lessee prepared in accordance with
generally accepted accounting principles, consistently applied, together with an
unqualified opinion on such financial statements of an independent certified
public accounting firm reasonably acceptable to Lessor; (c) immediately upon
receipt of notice thereof, a report of any material legal actions pending or
threatened against Lessee involving amounts greater than $200,000; and (d) such
other financial information as Lessor may reasonably request from time to time.

 

                Maintenance Service Contracts.  Lessee shall obtain and keep in
effect at all times during the Lease Term (and any renewal or extension
thereof), maintenance service contracts covering any Equipment with (i) a
Lessor’s Cost in excess of $100,000 and/or (ii) Equipment for which maintenance
service contracts are customarily available with the Equipment supplier or with
other customary suppliers of maintenance services for such Equipment.

 

                Installation, Handling and Delivery Charges.  Any handling and
delivery charge to cover all Equipment transportation, rigging, drayage,
packing, installation and handling to and from vendor’s plant and upon return to
Lessor’s designated location shall be paid by Lessee.

 

                Miscellaneous taxes. Without limitation of the provisions of the
Master Lease, Lessee agrees to pay and to indemnify Lessor for any sales or use
tax and any property tax in connection with the sale, lease or use of the
Equipment other than an assignment of the Lease by Lessor.

 

                Late Fee.  Lessee shall pay a late charge on any rent payments
or other sums due hereunder which are past due more than ten (10) days, in an
amount equal to 2% of the past due amount, payable on demand.

 

                Default Rate.  The Default Rate of interest on late payments
shall be eighteen percent (18%) per annum.

 

                Notices.  All notices shall be addressed as follows:

 

 

2

--------------------------------------------------------------------------------


 

 

 

If to Lessor:

 

If to Lessee:

 

 

 

 

 

Lighthouse Capital Partners IV, L.P.

 

Rigel Pharmaceuticals, Inc.

 

500 Drake’s Landing

 

240 East Grand Avenue

 

Greenbrae, CA 94904-3011

 

South San Francisco, CA  94080

 

Attn.:  Contract Administration

 

Attn.: Chief Financial Officer

 

Phone: (415) 464-5900

 

Phone: (650) 624-1176

 

Fax: (415) 925-3387

 

Fax: (650) 642-1101

 

                Conditions to the First Equipment Schedule.  On or prior to the
date of execution of the first Equipment Schedule under this Lease Line
Schedule, Lessor shall have received in form and substance satisfactory to
Lessor, each of the following:

 

1.                                       A Warrant substantially in the form of
Exhibit H to the Master Lease.

 

2.                                       Copies, certified by the Secretary or
Assistant Secretary or Chief Financial Officer of Lessee, of: (i) the
Certificate of Incorporation and By-Laws of Lessee (as amended to the date of
the Lease) and (ii) the resolutions adopted by Lessee’s board of directors
authorizing the execution and delivery of this Lease, the Lease Line Schedule,
the Equipment Schedules, the Warrant and the other documents referred in this
Lease Line Schedule and the performance by Lessee of its obligations in such
documents.

 

3.                                       A Good Standing Certificate (including
franchise tax status) with respect to Lessee from Lessee’s state of
incorporation, dated a date reasonably close to the date of acceptance of the
Lease by Lessor.

 

4.                                       A Software Rider substantially in the
form of Annex B to this Lease Line Schedule.

 

5.                                       Evidence of the insurance coverage
required by Section 8 of the Master Lease.

 

6.                                       All necessary consents of shareholders
and other third parties with respect to the subject matter of the Master Lease,
the Lease Line Schedule, the Equipment Schedules and the Warrant.

 

                Conditions to all fundings under all Equipment Schedules.  On or
prior to each funding under each Equipment Schedule under this Lease Line
Schedule, each of the following conditions shall have been satisfied:

 

1.                                       The Commitment Termination Date shall
not have passed.

 

2.                                       No Event of Default or event which,
with notice or lapse of time or both, would become an Event of Default, has
occurred and is continuing.

 

3.                                       Lessor shall have received a Software
Licenses Assignment Agreement in substantially the form of Annex B-1 to this
Lease Line Schedule with respect to each Vendor of software with a Lessor’s Cost
in excess of $100,000 to be financed under this Lease Line Schedule.

 

4.                                       Lessor shall have received all
necessary or desirable estoppel certificates and UCC filings, releases or
terminations.

 

5.                                       Lessor shall use its best efforts to
obtain a landlord waiver and consent in substantially the form of Exhibit E to
the Master Lease with respect to each equipment location.

 

6.                                       Lessor shall have received a Negative
Pledge Agreement in substantially the form of Exhibit J  to the Master Lease.

 

7.                                       There shall not have occurred (i) any
material adverse change to the general affairs, management, results of
operations, condition (financial or otherwise) or prospects of Lessee, whether
or not arising from transactions in the ordinary course of business, or (ii) any
material adverse deviation by Lessee from the business plan of Lessee presented
to and not disapproved by Lessor, since the date of the Master Lease.

 

 

3

--------------------------------------------------------------------------------


 

 

8.                                       Lessee shall have delivered to Lessor
an Equipment Schedule covering the appropriate funding period.

 

9.                                       Not less than fifteen business days
prior to the desired funding date, Lessee shall have delivered to Lessor
original invoices (each of which shall have a minimum value of Five Hundred
Dollars ($500)), canceled checks or other proof of payment.  On or prior to the
Commencement Date for a particular Equipment Schedule, Lessee shall provide a
Bill of Sale, a Delivery and Acceptance Certificate, and any UCC filings or
other documents or notices deemed necessary by Lessor in its sole reasonable
discretion..

 

10.                                 All terms and conditions in the Equipment
Schedule shall have been satisfied by the Acceptance Date for the Equipment
under such Equipment Schedule.

 

All other documents as Lessor shall have reasonably requested.

 

LESSEE:

 

LESSOR:

 

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

LIGHTHOUSE CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

 

By:

/s/ James Welch

 

By:

LIGHTHOUSE MANAGEMENT

 

 

 

 

PARTNERS IV, L.L.C., its general partner

Name:

James Welch

 

 

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Denis Ryan

 

 

 

 

 

 

 

 

 

 

Name:

Denis Ryan

 

 

 

 

 

 

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

Annex A                —            Stipulated Loss Value Table

 

 

4

--------------------------------------------------------------------------------


 

 

ANNEX A

 

STIPULATED LOSS VALUE TABLE

TO

LEASE LINE SCHEDULE NO. 01, dated December 23, 2002, to

MASTER EQUIPMENT LEASE AGREEMENT NO. 167040101, dated December 23, 2002 (“Master
Lease”), by and
between LIGHTHOUSE CAPITAL PARTNERS IV, L.P., a Delaware limited partnership
(“Lessor”), and RIGEL
PHARMACEUTICALS, INC., a Delaware corporation (“Lessee”).

 

(All capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Master Lease.)

 

In the case of an Event of Loss, the Stipulated Loss Value for each item of
leased Equipment is the Lessor’s Cost for the item multiplied by Stipulated Loss
Value Percentage for the Rent Payment Number following the month of the Event of
Loss.

 

Rent
Payment
Number

 

Stipulated
Loss
Value
Percentage

 

Rent
Payment
Number

 

Stipulated
Loss
Value
Percentage

 

 

 

 

 

 

 

 

 

1

 

112.00

%

19

 

59.54

%

2

 

109.09

%

20

 

56.63

%

3

 

106.17

%

21

 

53.71

%

4

 

103.26

%

22

 

50.80

%

5

 

100.34

%

23

 

47.89

%

6

 

97.43

%

24

 

44.97

%

7

 

94.51

%

25

 

42.06

%

8

 

91.60

%

26

 

39.14

%

9

 

88.69

%

27

 

36.23

%

10

 

85.77

%

28

 

33.31

%

11

 

82.86

%

29

 

30.40

%

12

 

79.94

%

30

 

27.49

%

13

 

77.03

%

31

 

24.57

%

14

 

74.11

%

32

 

21.66

%

15

 

71.20

%

33

 

18.74

%

16

 

68.29

%

34

 

15.83

%

17

 

65.37

%

35

 

12.91

%

18

 

62.46

%

36 and thereafter

 

10.00

%

 

 

 

 

 

 

 

 

 

 

Lessee:

 

 

Lessor:

 

 

 

 

5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------
